Citation Nr: 1635562	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disability, beyond pulmonary tuberculosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to May 1986. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied a claim for service connection for "asthma (claimed as wheezing, chest tightness, and shortness of breath)."

The Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In October 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).  A copy of the hearing transcript has been uploaded to the Veterans Appeals Control and Locator System (VACOLS).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran does not have a respiratory disability that was caused by his service, beyond pulmonary tuberculosis



CONCLUSION OF LAW

A respiratory disability was not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a respiratory disability that was caused by his active duty service.   In his claim, received in June 2012, he argued, "I have been dealing with wheezing, chest tightness, and shortness of breath for over 25 years."
 
During his hearing, held in October 2015, the Veteran testified that he had an asthma attack during service in June 1984, during which time he was treated for a couple of hours with an inhaler.  He stated that he has been on "a continuous rescue inhaler" since that time.  He stated that he has been using over-the-counter medication, specifically Primatene Mist.  He reported that he had a severe attack in 2012, which was the last time he has received treatment for his respiratory symptoms.  

The Board notes that in June 2012, the RO granted service connection for pulmonary tuberculosis.  The term "respiratory disability" is therefore deemed not to include tuberculosis.  The only question is whether the Veteran has something beyond pulmonary tuberculosis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment records include a "narrative summary (clinical resume)" which shows that he was hospitalized between May 17th and June 4th of 1984.  During this time he was treated following a positive tuberculosis (TB) tine test and a positive purified protein derivative (PPD) test, with a chest X-ray revealing a resolving left lower lobe infiltrate.  He was noted to have a history in February 1984 of cough, fever, dark sputum production, and an X-ray showing left lower lobe infiltrate, with treatment with Erythromycin, and a resolution of his symptoms.  

He was noted to have a smoking history of one pack/year.   

He was treated with Rifampin and INH 300, and allowed to go on convalescent leave for two weeks.  The narrative summary notes that his Rifampin was to be stopped in two months if his cultures were negative.  The discharge diagnosis was left lower lobe infiltrate, and positive PPD, recent converter.  

A report, dated June 29, 1984, shows that he sought treatment for complaints of chest tightness and congestion.  A chest X-ray was noted to be WNL (within normal limits).  The assessment was asthma.  

The Veteran's separation examination report, dated in March 1986, shows that his lungs and chest were clinically evaluated as normal.  A chest X-ray was WNL (within normal limits).  An associated "report of medical history" shows that the Veteran indicated that he had a history of tuberculosis, and asthma, but not shortness of breath, or chronic cough.  This report notes a history of use of Rifampin and INH from April 1984 to April 1985 for possible active TB, and a history of reactive airway disease treated with epinephrine.  The Veteran stated that he was in good health, and, "I am not taking any medications."

As for the post-service medical evidence, a VA examination report, dated in August 1986, notes a history of a positive tuberculin test in 1984.  The examiner stated that this therefore showed that he had an infection tuberculosis.  The Veteran was noted to have been treated with INH and Rifampin for a year.  The examiner stated that such treatment normally kills all tubercle bacilli in the body.  There was no present cough or expectoration.  

On examination, there were normal breath sounds, normal tactile and vocal fremitus, and no rales.  There was no pleural friction, and no history of chest pain, or current chest pain.  There was no cyanosis or clubbing.  The Veteran was afforded a pulmonary function test.  An associated chest X-ray report was negative.  The diagnoses were "history of tuberculosis, treated," and active tuberculosis, NFTE (not found this examination).    

Private treatment records dated between June 2012, and 2013, show that the Veteran complained of shortness of breath.  A June 2012 PFT report notes asthma.  Reports, dated in 2013, note asthma, a history of smoking, and current use of an inhaler.  

VA respiratory condition, and tuberculosis, disability benefits questionnaires (DBQs), dated in August 2013, show that the examiner indicated that the Veteran's claims file had been reviewed.  The reports show the following: the Veteran reported being treated for asthma during service, in Germany, being given epinephrine, and being given a rescue inhaler.  He indicated that he had shortness of breath and wheezing during service, in the mornings.  Following service, he reported using Primatene Mist, two to three times per week, for mild symptoms.  He had a severe attack in June 2012 and was given nebulizer treatment, steroids, and was put on prescription inhalers.  He currently takes Pulmicort  BID (twice daily) and uses Albuterol prn (as occasion requires) (usually once or twice a week).  The Veteran's examination included a pulmonary function test (PFT), the report of which notes normal predicted airflow, and preserved diffusing capacity.  He was noted to have tuberculosis that is in remission and not likely affecting his PFT results.  An associated chest X-ray was normal.  The diagnoses were asthma (with a date of diagnosis of "mid-1980s in service") and tuberculosis (with a date of diagnosis of 1984).  

In an addendum, dated in May 2013, a VA physician (Dr. O) stated that the Veteran's claims file had been reviewed.  Dr. O concluded that the Veteran's asthma was at least as likely as not incurred in or caused by service.  

Dr. O stated the following: the Veteran was treated once in service (i.e., on June 29, 1984) for wheezing, with no follow-up or continuing treatment for asthma.  His separation examination was negative for asthma.  There is no objective documentation of asthma within 5 years of separation from the military.  His current PFT tests are within normal limits, and not diagnostic of asthma or TB.  Dr. O further concluded that the Veteran's asthma was less likely than not (less than a 50 percent or greater probability) proximately due to or the result of a service-connected condition.  She explained that upon separation from the military, the Veteran was instructed to get a CXR (chest X-ray) yearly.  He was considered adequately treated for TB, and thus his TB was resolved.  There was no mention of asthma on his separation examination, and no objective evidence of treatment for asthma within 5 years of discharge from the military.  She indicated that there is no medical rationale for inactive TB, or remote treatment for TB, to have caused asthma.  

A report of general information" (VA Form 21-0820), dated in August 2013, shows that Dr. O was contacted (in light of what was a negative medical opinion overall), and that she reported that her indication that the Veteran's asthma was at least as likely as not incurred in or caused by service in the April 2013 VA DBQ was error, and that the Veteran's asthma is less likely as not incurred in or caused by his service.  

The Board apologies for this error.

With regard to the possibility of service connection on a direct basis, the Veteran's service treatment reports show one treatment for asthma, in June 1984.  There is no record of subsequent treatment for asthma (or any other respiratory disability other than tuberculosis) during his remaining period of service, a period of just under two years.  Upon separation from service, the Veteran was noted to have tuberculosis, asthma, and reactive airway disease treated with epinephrine, "by history" only.  His lungs and chest were clinically evaluated as normal, and a chest X-ray was within normal limits.  No current use of an inhaler was noted, and use of an inhaler at that time appears to be contradicted by the fact that the Veteran stated that he was not taking any medications.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

The Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Asthma was not shown upon VA examination in 1986.  The earliest relevant medical evidence is dated in June 2012, which is about 26 years after separation from service.  There is no competent opinion in support of the claim.  The only competent opinion is the May 2013 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  

With regard to the possibility of service connection on a secondary basis, the Veteran has not asserted that service connection is warranted on this basis, and there is no competent opinion in favor of such a claim.  The only competent opinion is the May 2013 VA opinion, and this opinion weighs against the claim on a secondary basis.  This opinion is considered highly probative.  Prejean; Neives- Rodriguez.  In this regard, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  When read in context, the May 2013 VA opinion shows that although Dr. O did not specifically use the term "aggravation," her discussion of the facts is sufficiently broad to show that the Veteran's asthma has not been aggravated by his service-connected tuberculosis.  Specifically, she stated that the Veteran's TB was adequately treated upon separation from service, and to have resolved, with no further objective documentation of a recurrence of TB.  She also stated that his current PFTs were within normal limits "and not diagnostic of asthma or TB."  Simply stated, tuberculosis is not shown during the appeal period.  See e.g., McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board therefore finds that the preponderance of the evidence is against the claim on a secondary basis, and that the claim must be denied.  See 38 C.F.R. § 3.310.

The issue on appeal is based on the contention that a respiratory disability was caused by service and/or a service-connected disability.  The Veteran has reported that he has used over-the-counter inhalers on an ongoing basis since his service.  He is competent to report his respiratory symptoms and use of an inhaler.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Here, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a respiratory disability, or to state whether a respiratory disability was caused by service, or caused or aggravated by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment reports and post-service medical records have been discussed.  A respiratory disability, to include asthma, was not noted upon separation from service, there were only notations of tuberculosis, asthma, and reactive airway disease treated with epinephrine, "by history."  At that time, the Veteran stated that he was not taking any medications.  This written testimony weighs against his assertion of an ongoing use of inhalers since his service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Following separation from service, an August 1986 VA examination report did not show that a respiratory disorder was found, other than tuberculosis by history.  This report was based, in part, on a PFT, which noted that there was no wheezing.  There was no report or other indication of use of an inhaler, and there was no finding or diagnosis of asthma.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

While the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of themselves, such absence is for consideration in determining credibility.  Buchanan; Jandreau.  In this case, asthma is first shown about 26 years after separation from service.  There is no competent opinion of record in support of the claim.  The only competent opinion of record is the May 2013 VA opinion which weighs against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a respiratory disability that is related to his service, or to service-connected tuberculosis.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a respiratory disability (beyond pulmonary tuberculosis) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


